DILLON, J.
(dissenting). The plaintiff, a disabled World War veteran, under the doctor’s care at the time of the acts complained of, was a tenant residing on a farm near Ethan, this state, under a written lease. In August, 1921, the defendant employed one Satterlee, the state’s attorney of Davison county, to act for him in the matters growing out of the leasing of said premises. On November 29, 1921, there occurred a heated dispute between the plaintiff, the defendant, and the defendant’s father. A day or two following, the plaintiff and the defendant met in the town of Ethan, and after a few words plaintiff claims he was struck by defendant. The defendant testified that when he met the. plaintiff and his brother, they pulled off their coats, coming towards- him, and he, anticipating what was about to happen, ran back, followed by the Wadlingtons, and before he could escape was attacked by the plaintiff.
It is undisputed that some fighting took place in Ethan; that several persons appeared, and the defendant and plaintiff separated with very slight, if any, real physical injury. The defendant and his father went to Mitchell on the following day, told their troubles to the state’s attorney, who prepared a complaint which was sworn to, charging the plaintiff with the crime of assault and battery. Upon this complaint a warrant was issued, and plaintiff was arrested and held in custody, but later released on bail. lie was then tried -before a jury on the assault and battery charge, which action resulted in a verdict of “not guilty.”
In the meantime a civil action was commenced by the defendant against the plaintiff, in which an application for the appointment of a receiver for the leased premises was -made. After the criminal case was decided, the plaintiff commenced the present action, alleging three causes: One for malicious prosecution founded on the criminal action; one for malicious prosecution founded on the civil action; and one for the conversion of certain *570grain grown upon the leased premises. When plaintiff vacated said premises in March, 1922, it appeal's that he left his share of the grain there.- On returning a few days later, he found that the corn had been hauled away and sold by the defendant without any legal proceeding whatsoever. The jury passed upon these issues and found for the plaintiff on the first cause (that of malicious prosecution founded on the criminal action), assessing actual damages at $900 and exemplary damages at $100; the court directed a verdict on the second cause for the defendant, because the civil action had; not yet been determined and there was no way of knowing whether or not defendant had started such action rightfully or wrongfully; upon the third cause the jury found for the plaintiff, assessing damages at $499.80, for the conversion of certain grain. Motion for a new trial being denied, this appeal is from- such judgment and order denying new trial.
Plaintiff contends that the defendant is guilty of malicious prosecution in suing out the criminal charge of assault and -battery; that defendant -maliciously attempted to obtain the appointment of a receiver to take charge of plaintiff’s property; that defendant sold certain grain belonging to plaintiff, and appropriated the proceeds.
Defendant contends that he prosecuted the plaintiff on the charge of assault and battery upon the advice of State’s Attorney Satterlee, after he had presented the facts to< said state’s attorney; that there is no-evidence to show that said action was taken for the purpose of harassing and annoying the plaintiff, and no evidence that said action was prompted by malice, hatred or ill will; that the corn converted was less than his share of the crop; and that he was not guilty of conversion of the corn crop regardless of the question of division.
“If the plaintiff’s version was correct, then the defendant -had no right to cause the plaintiff’s arrest on a charge of assault and battery. That was an issue of fact for the jury to- determine. In order that the advice of the counsel might be availablei as a defense, it was the duty of the defendant to state the true facts to such counsel. The facts being in dispute, it was a question for the jury to determine whether or not the defendant had truthfully stated the facts to the state’s attorney.” In his testimony, State’s Attorney Satterlee states as follows:
*571“Prior to the time I drew up the complaint and had the warrant issued, and when Coyne consulted me as state’s attorney, I was also acting.as his private attorney to prepare some civil proceedings against Mr. Wadlington.”
26 Cyc. 32:
“The advice to avail as a defense must have been given by a competent, disinterested, regularly admitted and practicing attorney and counselor at law in good standing who is not the defendant himself, but another attorney, selected in good faith.”
26 Cyc. 30:
“If all the facts and circumstances under which he acted show that there was no probable cause for his conduct, or that his belief was groundless, or could not have been formed without gross ignorance, or negligence, his belief in guilt is no defense.”
26 Cyc. 34:
“It must appear what information was in fact imparted so that the jury may determine whether it was a full, truthful statement of all the facts.”
The case presents eleven assignments of error. Assignments 1, 2, 3, have to do with the exclusion of certain testimony. It was all improper cross-examination, and we fail to see how defendant was prejudiced by the exclusion of this testimony.
Assignments Nos. 4 .and 5 predicate error on the exclusion of certain testimony. Both questions asked called for a conclusion of the witness, and as such were not admissible.
Assignment No. 6 predicates error in the refusal of the lower court to grant defendant’s motion for a directed verdict on the first cause of action. This is wholly without merit. The evidence at the trial tended to show that plaintiff was maliciously prosecuted, and it was a question properly left to the jury to determine.
Assignment No. 7 contends that the court erred in each of its instructions to the jury. The first instruction was that the jury might consider the verdict of acquittal in the municipal court in determining whether there was a want of probable cause. I think this instruction was wholly proper and- not in any manner prejudicial to defendant. I do not think the second portion of the charge to the jury was uncertain and misleading; the question of malice was one properly left to the jury. In the third part of the! charge, the court simply called the attention of the jury to the *572material issues involved in the case and allowed the jury- to weigh tlie testimony as affecting the criminal prosecution and as hearing upon the probable cause of instituting the prosecution against the plaintiff. I do not think appellant’s criticism of the fourth portion of the charge to the jury is justified. This again involves the question of malice, and this was a question of fact properly submitted to the jury. The question of exemplary damages was one properly left to the jury. The sixth exception to the charge is wholly without merit. The evidence clearly showed that some of defendant’s corn had been converted 'by appellant, and I fail to see error in so instructing the jury.
Assignments 8, 9, 10, and ix all relate to the different elements of damages upon which the three causes of action were based, and are without merit.
It appears that there is no question but what these various issues were properly presented to the jury by the court, in view of the fact that the two- juries found for the plaintiff, and there ¡being sufficient legal evidence to support the finding of the jury.
I think the judgment of the lower court should -be affirmed.